department of the treasury internal_revenue_service washington d c number release date tl-n-2698-99 cc intl uilc internal_revenue_service national_office field_service_advice dated date memorandum for from subject gerald a thorpe district_counsel cc ner ctr har anne p shelburne assistant to branch chief cc intl this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a b c d e f g h citation country a date a date b date c date d date e date f date g date h date i date j date k divisions entity a entity b entity c entity d entity e entity f entity g entity h factors generic name names parent period a period b period c period d period e product a product b product c substance symbol tax_year a tax_year b tax_year c trademark a tl-n-2698-99 usholding issues whether in applying sec_482 to determine the appropriate allocation between controlled parties of income from an intangible the u s subsidiaries were entitled to income from a marketing intangible used in the united_states in years prior to execution of a formal agreement regarding the intangible whether the formal agreement executed on date e in tax_year a requiring the u s subsidiaries to pay a royalty to the foreign parent for use of the intangible in the united_states should be recognized under the sec_482 regulations whether the foreign parent’s date h application in tax_year b for u s registration of the intangible should be given effect for purposes of sec_482 as conferring on the foreign parent a right to the income from the intangible used in the united_states conclusions yes this advice sets forth the analysis by which if the facts developed so indicate examination could conclude that the u s subsidiaries were properly classified as either the developers or the owners of the intangible in the united_states within the meaning of the sec_482 regulations or the holders of a long- term royalty-free right to use the intangible in the years prior to the execution of the formal agreement regarding use of the intangible the further conclusions below assume that examination appropriately determines that the u s subsidiaries were in fact the developer owners or the holders of a long-term royalty-free right to use trademark a during the period prior execution of the formal agreement no this conclusion assumes that examination determines that the facts developed including the entry into the formal agreement are more consistent with the interpretation that in tax_year a the u s subsidiaries continued as the developer-owners or the holders of a long-term royalty-free right to use the intangible rather than with the conclusion that by virtue of the formal agreement in tax_year a the subsidiaries transferred such ownership or right to the foreign parent if the former conclusion were reached then the royalty under the formal agreement would be disregarded however if the latter conclusion were reached then the arm’s length royalty owing to the foreign parent by the subsidiaries would effectively be offset in whole or in part by an arm’s length consideration owing by the foreign parent to the subsidiaries on account of the transfer of the intangible to the foreign parent in tax_year a tl-n-2698-99 no this conclusion assumes that examination appropriately reaches the conclusion that the intangible was not transferred to the foreign parent in tax_year a and determines that the facts developed including the u s registration application are more consistent with the interpretation that in tax_year b the u s subsidiaries continued as the developer-owners or the holders of a long-term royalty-free right to use the intangible rather than with the conclusion that by virtue of the application in tax_year b the subsidiaries transferred such ownership or right to the foreign parent if the former conclusion were reached then the u s registration application as well as the royalty under the formal agreement would be disregarded however if the latter conclusion were reached then the arm’s length royalty owing to the foreign parent by the subsidiaries for their continuing use of the marketing intangible would effectively be offset in whole or in part by an arm’s length consideration owing to the subsidiaries on account of the transfer to the foreign parent in tax_year b facts usholding is a domestic_corporation and a wholly-owned subsidiary of a country a entity parent parent was founded in country a in date a during period a it ranked among the top a companies in country a in terms of market_value and consisted of b primary operating divisions historically parent’s predecessor manufactured product a in country a under the name entity a during period b entity a merged with a manufacturer of product b and changed its name to entity b in date b the name changed again to entity c in date c parent’s predecessor through its then-u s holding_company entity d acquired entity e and renamed it entity f this was the first in a series of acquisitions by the holding_company of going-concerns in the united_states in date d entity c adopted its current name of entity g during that same year entity d and entity f adopted the names entity h and usholding respectively and the individual u s operating subsidiaries began to use trademark a in conjunction with sales of their own existing products in the united_states at approximately the same time parent began to use generic name in connection with its sales of products in country a and other countries and phased out its use of trade names based on variants of the name entity c due to factors associated with substance the intangibles consist of trademark a primarily generic name and symbol as well as related trade names some of which may be amenable to legal protection in the united_states in the interest of simplicity except as necessary to the discussion of a particular issue this memorandum will refer to the intangibles in a collective sense as trademark a tl-n-2698-99 during period a entity h owned more than c distinct u s subsidiaries which processed primary and secondary materials into product c these companies include names from date d forward most or all of the u s subsidiaries sold these products under their respective pre- existing trademarks in addition to and in conjunction with trademark a the u s subsidiaries sold these products primarily to manufacturers or other industrial users rather than to retailers or consumers during period a the u s entities’ sales accounted for approximately d of total worldwide sales of parent entity h and the u s subsidiaries are operationally independent from parent each entity performs its own product development plant design purchasing production planning shipping maintenance and administrative functions each entity performs research_and_development and has its own human resources and finance accounting department each entity performs marketing and sales functions with respect to its product lines during period c the u s subsidiaries used trademark a on an exclusive basis in the united_states without paying any royalty to parent however usholding through its wholly- owned subsidiary entity h charged the individual subsidiaries a royalty of e of net sales for use of trademark a no written_agreement was in effect between the related parties with respect to this royalty the royalty in question is eliminated for federal_income_tax purposes on the consolidated u s income_tax return although the u s subsidiaries purchased tangible merchandise from parent those transactions accounted for a small percentage of u s sales as the subsidiaries primarily sold the same products as before their acquisition by parent during period c the u s subsidiaries incurred marketing and promotional expenses in the united_states which related to their respective pre-existing trademarks as well as to trademark a it appears that parent did not reimburse the u s subsidiaries for these promotional expenditures or compensate the u s subsidiaries for associating trademark a with their pre-existing trademarks increases in the value of trademark a in the u s market during period c resulted from the u s marketing of products jointly under trademark a and pre-existing trademarks and from promotional activities and expenditures of the u s subsidiaries on date e near the end of tax_year a the parties executed an agreement that required_payment to parent of a royalty of f of net sales for all of tax_year a and for future years for_the_use_of trademark a in the united_states total royalties paid to parent were dollar_figureg in date f and dollar_figureh in date g no other subsidiaries of parent paid comparable royalties for u s income_tax purposes the taxpayer usholding documented the royalty paid to parent by a contemporaneous transfer-pricing study which used the comparable_profits_method cpm with the u s entity as the tested_party the taxpayer also applied an alternative methodology based on a proprietary database of trademark-royalty rates under either approach the royalty to parent allegedly fell within the range of arm’s length rates parent described the tl-n-2698-99 royalty as follows to tax authorities in country a parent reestablished itself during period d after its problems of period e by date f the company was firmly back into sustainable profits growth and the new management could be seen to have delivered value which was now being consistently recognized under the generic name name parent filed an application with the u s patent and trademark office pto on date h near the end of tax_year b that application sought u s registration of trademark a and related trade names in the name of parent the pto granted the application as to the trade names on date i and granted the application as to the trademark on date j parent’s application_for u s registration evidently relied on the use in u s commerce of trademark a on the part of the u s subsidiaries as the basis for its registration of that mark see citation first use in the united_states of date k corresponds to date of initial use by the u s subsidiaries this suggests that the controlled parties’ informal arrangement as in effect prior to execution of the date e formal agreement afforded the u s subsidiaries exclusive rights to use of trademark a within the united_states as authorized use of the mark by uncontrolled parties may have compromised the parent’s ability to obtain u s registration the service proposes to deny the u s subsidiaries’ deductions for royalties paid to parent in tax years a and b or in the alternative to use a royalty rate determined by the service economist law and analysis the issues in this case involve the appropriate allocation of income between controlled parties based on the use in the united_states of trademark a by wholly-owned u s subsidiaries of parent which is domiciled in country a sec_482 applies under these circumstances to determine the appropriate allocation of income from the intangible and to evaluate the royalties paid_by the u s subsidiaries to parent in tax years a and b we also discuss certain aspects of intellectual_property law that are potentially relevant to this case a sec_482 sec_482 provides as follows in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such tl-n-2698-99 organizations trades_or_businesses in the case of any transfer or license of intangible_property within the meaning of sec_936 the income with respect to such transfer or license shall be commensurate with the income attributable to the intangible sec_482 emphasis added trademarks trade names and brand names are specifically included in the class of intangibles subject_to sec_482 see sec_936 sec_482 vests the commissioner with authority to re-allocate income deductions credits and other items among controlled parties in evaluating a transaction between controlled parties the critical inquiry is whether the transaction in question would have been similarly effected by unrelated parties dealing at arm’s length 85_tc_172 if not the commissioner has authority to re-allocate income and deductions in order to achieve an arm’s length result a controlled-party royalty that satisfies the arm’s length standard under sec_482 by definition also constitutes an ordinary_and_necessary_expense for purposes of sec_162 r t french co v commissione60_tc_836 in the event that a particular expense item between controlled parties such as a royalty does not satisfy the arm’s length standard courts generally prefer an allocation of income pursuant to sec_482 to a complete disallowance of the deduction pursuant to sec_162 see eg 56_tc_1155 aff’d per curiam 460_f2d_1216 2d cir however in appropriate factual circumstances courts will uphold an outright inclusion or disallowance without an intermediate allocation united parcel service inc v commissioner tcmemo_1999_268 expenses_incurred in furtherance of a sham_transaction are not deductible sec_482 commensurate_with_income_standard in congress added a second sentence to sec_482 which required that the income reported from the transfer or license of intangible_property to a controlled party be commensurate with the income attributable to that intangible tax_reform_act_of_1986 pub_l_no sec_1231 100_stat_2085 the commensurate-with-income standard was primarily intended to prevent u s taxpayers from transferring high-profit intangibles to foreign related parties in exchange for lump-sum payments or royalty streams that were unrelated to the intangibles’ underlying profit potential see generally h_r rep no vol ii 99th cong 2d sess importantly this standard applies to all related- party transactions that involve intangibles not merely to outbound_transfers see h_r rep no vol ii pincite in addition treasury and the service view the amendment to sec_482 as a clarification of existing law rather than a significant amendment of prior_law e g study of intercompany_pricing under sec_482 of the code notice_88_123 1988_2_cb_458 tl-n-2698-99 the amendment controls the effective date of the subsequent regulations as they pertain to certain transfers of intangibles after the effective-date technical amendment in the provision applies to taxable years beginning after date but only with respect to transfers or licenses to foreign persons after date or to other persons after date or before such date with respect to property not in existence or owned by the taxpayer on such date technical_and_miscellaneous_revenue_act_of_1988 sec_1012 pub_l_no 102_stat_3342 see also s rep no 100th cong 2d sess effective date of regulations applicable to intangibles the u s subsidiaries used trademark a for a number of years prior to the specific tax years at issue tax years a and b thus it may be necessary to evaluate whether the transactions involving the intangible were at arm’s length by reference to both the regulations and the regulations the sec_482 regulations apply to tax years beginning after date and may also apply to prior open tax years upon election by the taxpayer sec_1_482-1 to be consistent with the effective date of the amendment to sec_482 as that date was amended in the regulations state as follows these regulations will not apply with respect to transfers made or licenses granted to foreign persons before date or before date for transfers or licenses to others nevertheless they will apply with respect to transfers or licenses before such dates if with respect to property transferred pursuant to an earlier and continuing transfer agreement such property was not in existence or owned by the taxpayer on such date sec_1_482-1 see also technical_and_miscellaneous_revenue_act_of_1988 sec_1012 the royalties paid in tax years a and b relate to an intangible that may be deemed to have been transferred or licensed prior to the effective date of the regulations for this reason the regulations may be relevant to royalties paid in tax years a and b to the extent the status of trademark a prior to date f and thus prior to tax years a and b is in issue regulations -- developer or owner of an intangible the sec_482 regulations contain threshold rules relevant to the allocation of the temporary regulations may also be relevant to one or more of the years under consideration see temp sec_1_482-1t effective date 482-4t e development of an intangible t d 1993_1_cb_90 tl-n-2698-99 income with respect to intangible_property see generally sec_1_482-4 in particular the regulations contemplate a determination of the owner of a legally protected intangible or of the developer owner of a non-legally-protected intangible as a means of evaluating whether an allocation of income under sec_482 is necessary or appropriate with respect to a transfer license or use of the intangible see sec_1_482-4 in the case of intangible_property that is legally protected the legal owner is ordinarily considered the owner of the intangible for purposes of sec_482 sec_1 f ii a the term legal owner is broadly defined and consists of the holder of formal legal_title to the intangible eg formal patent trademark copyright or similar interest as well as the holder of rights obtained pursuant to contract eg a license to use intellectual_property in this context contractual rights may be either express or implied and the regulation specifically cross-references sec_1_482-1 which deals with imputation of contractual terms in accordance with the substance of the controlled parties’ dealings sec_1_482-4 the regulation also recognizes that ownership of an intangible may be subdivided as by licensing the right to exploit the intangible in a specific geographic area and that an intangible may therefore have multiple owners for purposes of the regulation see sec_1_482-4 in the case of intangible_property that is not legally protected the owner of the intangible is determined as follows in the case of intangible_property that is not legally protected the developer of the intangible will be considered the owner except as provided in sec_1_482-7t if two or more controlled taxpayers jointly develop an intangible for purposes of sec_482 only one of the controlled taxpayers will be viewed as the developer and owner of the intangible and the other participating members will be regarded as assisters ordinarily the developer is the controlled_taxpayer that bore the largest portion of the direct and indirect_costs of developing the intangible including the provision without adequate compensation of property or services likely to contribute substantially to developing the intangible sec_1_482-4 emphasis added in general arm’s length consideration is payable to the owner or developer of an intangible in the event of a transfer of the intangible to a controlled party or a transfer to a controlled party of a right to use the intangible see sec_1_482-4 in addition an allocation of income may be appropriate with respect to assistance provided to the owner or developer in connection with the development or enhancement of an intangible although such allocations are generally limited to instances where expenditures are non-routine from the perspective of the provider sec_1_482-4 see also sec_1_482-4 ex and tl-n-2698-99 regulations -- developer of an intangible the regulations look to which controlled party is the developer of an intangible as one means of determining whether an allocation of income under sec_482 is appropriate in the event of a license or transfer of the intangible see generally sec_1_482-2 in this regard the regulations apply a facts-and-circumstances analysis of all the facts and circumstances to be taken into account in making this determination greatest weight shall be given to the relative amounts of all the direct and indirect_costs of development and the corresponding risks of development borne by the various members of the group and the relative values of the use of any intangible_property of members of the group which is made available without adequate_consideration for use in connection with the development activity sec_1_482-2 emphasis added if intangible_property or an interest in an intangible is transferred sold assigned loaned or otherwise made available in any manner by one member of a controlled_group to another for other than arm’s length consideration the district_director is authorized to make appropriate allocations of income to reflect arm’s length consideration for that transfer sale etc see sec_1_482-2 d in the case of intangible_property subject_to the developer rules if a party other than the developer acquires an interest in the intangible as by formal registration or otherwise the developer shall be deemed to have transferred an interest in such property sec_1_482-2 thus an allocation of income to the developer is appropriate only in the event of a deemed or actual transfer and an allocation of income from the developer is appropriate only where assistance is provided by controlled parties see sec_1_482-2 under the regulations it may be necessary to determine which controlled party legally owns the intangible within the meaning of intellectual_property law or which party holds long-term exploitation rights in the intangible in order to evaluate whether a transfer sale loan etc of the intangible has taken place within the meaning of sec_1_482-2 thus although the and regulations use distinct terminology the substantive approach under both regulations is similar imputed contract and substance over form in applying sec_482 although the commissioner generally must respect the transaction as it is structured by the taxpayer he is authorized to allocate income between controlled parties in order to reach an arm’s length result e g 92_tc_525 aff’d 933_f2d_1084 2d cir commissioner must respect license agreement tl-n-2698-99 between related parties but he may challenge amount of royalty under sec_482 consistent with this concept the and the regulations authorize the district_director to disregard contractual provisions that conflict with the substance of the controlled-party transaction and to impute contractual terms that conform with that substance see sec_1_482-1 sec_1_482-1 sec_1_482-1 arm’s length income is determined by reference to income of parties in a comparable transaction where comparability is evaluated in accordance with the regulatory guidance based on all the facts and circumstances including resources employed risks assumed and functions performed by the parties see eg sec_1_482-1 best_method_rule see also sec_1_482-1 true_taxable_income determined by reference to arm’s length dealings the regulations citing sec_1_482-1 specifically authorize the district_director to impute an agreement that accords with the controlled parties’ conduct the legal owner of a right to exploit an intangible ordinarily will be considered the owner for purposes of this section legal ownership may be acquired by operation of law or by contract under which the legal owner transfers all or part of its rights to another further the district_director may impute an agreement to convey legal ownership if the conduct of the controlled taxpayers indicates the existence in substance of such an agreement see sec_1_482-1 sec_1_482-4 emphasis added under the regulations ownership of an intangible for sec_482 purposes may be determined on the basis of rights contained in a contract executed by the controlled parties or a contract imputed by the district_director see id as noted in general in the sec_482 context as elsewhere the service will evaluate transactions as the taxpayer has structured them unless such structure lacks economic_substance sec_1_482-1 in that regard the service will respect the actual written contractual terms adopted between controlled taxpayers for their transactions again provided such terms are consistent with the economic_substance sec_1_482-1 ii b where however the controlled parties have not spelled out the terms of their transactions or have done so only ambiguously or in a manner inconsistent with the economic_substance then the service has the authority to impute a transaction that is consistent with the economic_substance id this case presents the more difficult situation for the service in that the controlled parties did not spell out their transactions or did so only in an ambiguous or inconsistent manner in such a case the service may be faced with a choice of potential alternative constructions of the economic_substance that are more or less consistent with the facts of the controlled taxpayers' actual course of conduct and their respective legal rights the service's task in such a case is to try to ascertain which alternative construction of the substance better reflects these facts where the available facts are equally consistent with one or more alternative constructions which examination may tl-n-2698-99 determine are the circumstances of this case then the taxpayer has effectively left the choice among the potential constructions to the service's judgement b u s trademark law applicable to foreign registrants the united_states applies a territorial as opposed to a universal or worldwide theory of trademarks the concept of territoriality is basic to trademark law trademark rights exist in each country solely according to that country’s territorial scheme 900_f2d_1565 fed cir footnote omitted sec_1 of the trademark act of lanham act provides that the owner of a trademark used in commerce is entitled to apply for u s registration of the mark u s c sec_1051 sec_5 of the lanham act provides that in the event of legitimate use of a mark by a related_party in the united_states such use shall not affect the validity of the mark and such use may inure to the benefit of the registrant or applicant for registration provided that there was no intent to deceive the public u s c sec_1055 sec_44 of the lanham act provides that a prior foreign registrant of a trademark if domiciled in a treaty country may obtain u s registration for that mark upon complying with the requirements of the statute u s c sec_44 of the lanham act u s c e provides that a qualified foreign applicant that owns a registered mark in its country of origin need only demonstrate intent to use the trademark rather than actual use in the united_states however a company that is incorporated within the united_states may not invoke sec_44 of the lanham act to support its application_for registration see in re eta systems inc u s p q 2d t t a b in the trademark trial and appeal board ruled en_banc that sec_44 of the lanham act as in effect at that time provided foreign applicants independent grounds for u s registration of a trademark without regard to the requirement of use as contained in sec_1 of the lanham act see crocker nat’l bank v canadian imperial bank of commerce u s p q t t a b as amended by the trademark law revision act of pub_l_no 102_stat_3935 u s law requires that a foreign national applying to register a foreign trademark in the united_states demonstrate a bona_fide intent to use the mark in u s commerce but the application need not demonstrate actual use of the mark in u s commerce see mccarthy on trademarks sec_29 p 4th ed thus a foreign-national applicant need not show actual use of the marks in the united_states assuming that it proceeds under u s c tl-n-2698-99 see id the u s patent and trademark office generally will not deny registration of a u s trademark to the foreign owner of a u s_corporation solely on the basis of likelihood of confusion among u s consumers regarding the origin of the trademarked merchandise provided that a related_party eg the u s subsidiary holds u s registrations of certain related trademarks see 858_f2d_725 fed cir interpreting sec_2 of the lanham act u s c sec_1052 therefore u s registration may be sought by any related_party of a prior u s registrant id the trademark manual of examining procedure provides frequently related companies comprise parent and wholly-owned subsidiary corporations either a parent_corporation or a subsidiary_corporation may be the proper applicant depending on the facts concerning ownership of the mark the filing of an application either by the parent or by the subsidiary should be considered by the examining attorney to be the expression of the intention of the parties as to ownership in accord with the arrangements between the parties t m e_p sec_1201 c emphasis added provided that the applicant’s representations regarding ownership of the mark and the corporate affiliations within the controlled_group are internally- consistent it is irrelevant which specific party in a controlled_group is the owner of the foreign trademark see t m e_p sec_1201 discussion issue allocation of income from use of trademark a in the united_states prior to tax years a and b the sec_482 regulations permit the commissioner to determine arm’s length income with respect to a transfer or use of intangible_property by a controlled party see sec_1_482-2 transfer or use of intangible sec_1_482-4 f transfer s of intangible in determining arm’s length income and in evaluating the arm’s length nature of the royalties paid_by the u s subsidiaries to parent in tax years a and b the service must consider which controlled party was the owner or developer of trademark a in the united_states within the meaning of the sec_482 regulations or whether the u s subsidiaries possessed a long-term royalty-free right to use trademark a in the united_states prior to date e we stress that this determination will turn on a detailed consideration of the facts of the controlled-party relationship with respect to trademark a and that only certain of those facts are available to us at present accordingly although we attempt to describe the appropriate analysis to be applied under the regulations we do not seek to state definitively the final outcome of that tl-n-2698-99 analysis in this regard we note that this case is a difficult one for the service in that the controlled parties did not spell out their transactions or did so only in an ambiguous or inconsistent manner in such a case the service may be faced with a choice of potential alternative constructions of the economic_substance that are more or less consistent with the facts of the controlled taxpayers' actual course of conduct and their respective legal rights the service's task in such a case is to try to ascertain which alternative construction of the substance better reflects these facts where the available facts are equally consistent with one or more alternative constructions which examination may determine are the circumstances of this case then the taxpayer has effectively left the choice among the potential constructions to the service's judgement examination may be able to establish that during period c the u s subsidiaries were properly classified as the developers or the developer owners of trademark a under either of two theories the u s subsidiaries were the developers of trademark a in the united_states within the meaning of the sec_482 regulations and thus the owners under the regulations or based on the parties’ conduct the commissioner may impute a contract affording the u s subsidiaries long-term royalty-free u s exploitation rights in trademark a because some events involving the use of trademark a in the united_states occurred prior to the effective date of the regulations we consider the and the regulations separately although both regulations lead to substantially the same analysis the u s subsidiaries as the developers of trademark a although the and regulations use distinct terminology regarding the developer of an intangible the substantive analysis under both regulations is very similar compare sec_1_482-2 with sec_1_482-4 developer status under the regulations is potentially relevant given that trademark a might not be viewed as legally protected prior to date h at the earliest under either regulation notwithstanding the labels applied by the controlled parties the relevant inquiry is which controlled party bore the risk and expense of developing the intangible in the particular geographic market in question that controlled party must both receive arm’s length consideration in the event of a full or partial transfer to another controlled party of rights to exploit the intangible and pay arm’s length consideration to another controlled party that provides assistance in connection with development of the intangible ie an assister sec_1_482-4 see also sec_1_482-2 d ii b in this case examination may be able to establish that the u s subsidiaries were the developers of trademark a under the regulations applying a similar analysis the u s subsidiaries would also be the developers and therefore the owners of trademark a under the regulations assuming that trademark a was not viewed as legally protected because not tl-n-2698-99 yet registered in the united_states when the u s subsidiaries began to use trademark a in the united_states pursuant to the informal arrangement with parent the facts appear to indicate that trademark a possessed little or no value in the u s geographic market for example trademark a was a new name with no prior track-record in the united_states and no recognition among purchasers of the u s subsidiaries’ products for that matter it does not appear that trademark a was used in country a for any significant period prior to date d in short there may not have been any independent basis for u s purchasers to associate trademark a with quality products or services throughout period c the u s subsidiaries actively associated trademark a with their own pre- existing products and trademarks these pre-existing trademarks presumably possessed substantial capital value reflecting association with quality products or services of the u s subsidiaries as well as promotional and advertising expenses_incurred in prior years the u s subsidiaries also incurred promotional expenses with respect to trademark a the facts available at present indicate that parent did not reimburse the u s subsidiaries’ expenditures in promoting trademark a nor did parent otherwise compensate the u s subsidiaries for activities undertaken to increase the value of trademark a including associating trademark a with pre-existing intangible_property if examination establishes that the u s subsidiaries incurred the largest portion of the costs of developing the intangible in the united_states including by furnishing value attributable to associating trademark a with their own existing valuable trademarks then the u s subsidiaries would properly be classified as the developers of trademark a in the united_states pursuant to sec_1_482-4 and sec_1_482-2 accord medieval attractions s a v commissioner t c memo use of then-non-proprietary concept by u s subsidiary prior to u s registration by any party led to conclusion that u s subsidiary was the developer of the intangible this conclusion would be reasonable if trademark a’s value in the united_states resulted from its association with successful u s intangibles and products and from non-reimbursed promotional expenditures incurred by the u s subsidiaries under those circumstances in the absence of a transfer by the developers to another controlled party no allocation of income with respect to trademark a would be appropriate see sec_1_482-4 sec_1 d ii a u s subsidiaries as holders of implied long-term contractual rights to use trademark a the district_director may be able to impute a long-term_contract affording the u s subsidiaries the right to exploit trademark a in the united_states on a royalty-free basis based on the substance of the controlled parties’ dealings during period c under this approach parent would be viewed as having transferred full or partial rights in trademark a or as having permitted the u s subsidiaries to use trademark a in the united_states at some point during tl-n-2698-99 period c the district_director is authorized to impute such an agreement in accordance with substance-over-form analysis under the regulations see sec_1_482-1 true_taxable_income may be an amount other than required under legally binding contract d amounts allocated in accordance with substance of underlying transactions the regulations also permit the district_director to impute an agreement see sec_1_482-4 and sec_1_482-1 that is the district_director may be able to impute an agreement affording the u s subsidiaries long-term exploitation rights to trademark a in the united_states in order to reflect the substance of the controlled parties’ dealings during period c substantially the same result may obtain under the regulations see eg sec_1_482-1 sec_1_482-1 ex in example during years a u s_corporation usd in the example incurred above-normal non-reimbursed promotional expenses with respect to a previously-unknown marketing intangible owned by its foreign parent fp in the example in the course of acting as the exclusive u s distributor of fp-manufactured products in association with such intangible usd did not have any formal arrangement with fp regarding use of the intangible in year when the intangible had become valuable such that fp products commanded a price premium in the u s market usd became a commission agent for fp the example states in pertinent part in determining the arm’s length result for year the district_director considers the economic_substance of the arrangements between usd and fp throughout the course of their relationship it is unlikely that at arm’s length usd would incur these above-normal expenses without some assurance that it could derive a benefit from these expenses in this case these expenditures indicate a course of conduct that is consistent with an agreement under which usd received a long- term right to use the fp tradename in the united_states such conduct is inconsistent with the contractual agreements between fp and usd under which usd was merely a distributor and later a commission agent for fp therefore the district_director may impute an agreement between usd and fp under which usd will retain an appropriate portion of the price premium attributable to the fp tradename sec_1_482-1 ex ii emphasis added this analysis would also be consistent with sec_1_482-4 ex in that example fp and ussub had a long-term_agreement that provided ussub with exclusive u s distribution rights to a trademarked product although the promotional expenditures of ussub were significantly larger than the expenses_incurred by independent distributors under similar circumstances no allocation for these services was appropriate given that ussub rather tl-n-2698-99 than fp was the ultimate beneficiary of these services id in the present case although the long- term agreement is imputed by examination rather than executed by the controlled parties the basic rationale of example might apply thus examination might conclude that the facts in this case are analogous to the two regulatory examples above an uncontrolled party operating at arm’s length would not likely act as the u s subsidiaries may have in this case ie applying an unknown trademark to existing successful products that possessed their own pre-existing valuable trademarks without compensation unless it held long-term rights in the underlying intangible that is a licensee has no reason to take steps to increase the value of a mark where the increased value will be realized by the owner nestlé holdings inc v commissioner 152_f2d_83 2d cir see also sec_1_482-4 ex under both the and regulations therefore it may be appropriate to impute a contractual agreement affording the u s subsidiaries long-term u s exploitation rights in trademark a as a result the u s subsidiaries would be considered to be the owners of certain property rights in trademark a in the united_states whether any royalty would be due to parent under this imputed long-term_agreement would turn on an appropriate analysis under relevant provisions of the regulations of the facts and circumstances including consideration of any comparable transactions and reference to the resources employed the functions performed and the risks assumed by the controlled parties in connection with trademark a if the evidence and analysis that examination develops warrant it may conclude that no royalty is due to parent in connection with trademark a in effect this would be equivalent to a conclusion that trademark a possessed no value in the united_states market before the contributions to its value by the u s subsidiaries and a determination that such contributions were undertaken at the subsidiaries’ own expense and risk issue summary b use of trademark a in the united_states prior to tax years a and b under the and regulations the u s subsidiaries would be properly classified as the developers of the u s intangible prior to date f if examination can establish that they incurred the largest portion of the costs including by furnishing value through association with the pre-existing marks without adequate compensation of adding value to trademark a in the united_states market sec_1_482-2 sec_1 f ii b under the regulations the u s subsidiaries would then have the status of owners of trademark a see sec_1_482-4 the net result under both the and regulations would be the same no consideration would be payable if trademark a were considered to be legally protected within the meaning of sec_1_482-4 the u s subsidiaries could be considered to be the legal owners of all or part of trademark a in the united_states under the regulations tl-n-2698-99 by the u s subsidiaries to any other controlled party for_the_use_of trademark a absent a transfer of the intangible see sec_1_482-2 sec_1 f i had the u s subsidiaries made a post-development transfer of trademark a to parent arm’s length consideration for that transfer would be payable to the developer s ie the u s subsidiaries at which point payment of a royalty to the transferee parent from other controlled parties to whom parent on-transferred its interest might be appropriate sec_1_482-2 sec_1_482-4 consistent with the substance of the controlled parties’ dealings examination may also be able to impute an agreement affording the u s subsidiaries long-term exploitation rights in trademark a see sec_1_482-4 see also sec_1 d if parent is deemed to have transferred full or partial rights in trademark a or at a minimum to have provided contractual rights permitting the u s subsidiaries to use trademark a in the united_states that imputed transfer or imputed contract may have predated the effective date of the regulations see sec_1_482-1 and may therefore be subject_to the regulations however assuming arguendo that the deemed transfer took place after the effective date of the regulations an identical contract may be imputed under those regulations see sec_1_482-1 in either event the service must also consider whether a royalty to parent was appropriate based on an appropriate analysis of the facts and circumstances under relevant provisions of the regulations including consideration of any comparable transactions and reference to the resources employed functions performed and risks assumed by the controlled parties in this regard we note that this case is a difficult one for the service in that the controlled parties did not spell out their transactions during period c or did so only in an ambiguous or inconsistent manner in effect the service may be faced with a choice of potential alternative constructions of the economic_substance that are more or less consistent with the facts of the controlled taxpayers' actual course of conduct and their respective legal rights the service's task in such a case is to try to ascertain which alternative construction of the substance better reflects these facts where the available facts are equally consistent with one or more alternative constructions which examination may determine are the circumstances of this case then the taxpayer has effectively left the choice among the potential constructions to the service's judgement an example in the regulations views the obtaining of patent rights by a controlled party other than the developer as constituting a transfer of the intangible between the controlled parties sec_1_482-2 d ii d ex the property is deemed to have been transferred to y at that time by virtue of the fact that y obtained the patent rights to product m see also temp sec_1_482-4t e iv ex same in the event that such a transfer occurs arm’s length consideration is payable sec_1_482-2 sec_1_482-4 tl-n-2698-99 if examination concludes that during period c the u s subsidiaries were the developers or the developer owners of trademark a in the united_states and or that they held long-term royalty-free rights to exploit trademark a in the united_states the district_director should consider whether subsequent events ie events occurring in date f or thereafter changed the status of the controlled parties with respect to trademark a and affected the appropriate allocation of income from trademark a in tax years a and b we address these events in the following sections issue effect of date e agreement requiring royalty to parent the agreement executed on date e at the end of tax_year a required the u s subsidiaries to pay parent a royalty of f of net sales for use of trademark a effective for all of tax_year a and for subsequent years to the extent the analysis of the previous issue leads examination to conclude that some royalty were owing to parent based on the substance of the transactions for period c the agreement entered into on date e might be viewed as a ratification of the pre-existing situation as noted however the magnitude of the royalty would still have to be evaluated in light of the standards in the regulations in order to determine whether it was at arm’s length on the other hand to the extent that the analysis of the previous issue leads to the conclusion that the u s subsidiaries were the developer owners of the intangible or holders of a long-term royalty-free right in the intangible then a further inquiry would be necessary examination would need to determine whether the facts developed including the entry into the formal agreement are more consistent with the conclusion that in tax_year a the u s subsidiaries continued as the developer-owners or holders of a long-term royalty-free right to use the intangible or the conclusion that by virtue of the formal agreement in tax_year a the subsidiaries transferred such ownership or right to the foreign parent if the former conclusion is reached then the royalty under the formal agreement would be disregarded however if the latter conclusion is reached then the arm’s length royalty owing to the foreign parent by the subsidiaries would effectively be offset in whole or in part by an arm’s length consideration owing by the foreign parent to the subsidiaries on account of the transfer of the intangible to the foreign parent in tax_year a it is recognized that examination’s task is made difficult by the ambiguity introduced for example by the prior course of conduct of the controlled parties and the belated adoption of a purported formal agreement only at the end of tax_year a as noted where the available facts are equally consistent with one or more alternative constructions which examination may determine are the circumstances of this case then the taxpayer has effectively left the choice among the potential constructions to the service's judgement issue effect of parent’s date h application_for u s trademark registration tl-n-2698-99 finally assuming examination reaches the conclusion that trademark a was not transferred to parent in tax_year a it must determine whether parent’s date h application_for u s registration of trademark a at the end of tax_year b had any effect for purposes of sec_482 in tax_year b examination would then need to determine whether the facts developed including the u s registration application are more consistent with the conclusion that in tax_year b the u s subsidiaries continued as the developer-owners or the holders of a long-term royalty-free right to use the intangible or the conclusion that by virtue of the application in tax_year b the subsidiaries transferred such ownership or right to the foreign parent as a preliminary matter we note that under u s law the registrant of a trademark may generally be any party in the controlled_group for example if a wholly-owned u s subsidiary uses a trademark that is owned by its parent in a foreign jurisdiction either the parent or the subsidiary may become the registered owner under u s law see t m e_p sec_1201 c see also u s c sec_1055 use of trademark in the united_states by member of controlled_group inures to benefit of other members for registration purposes thus designation of the registered owner is a matter entirely within the power of the controlled_group under the regulations a party that holds formal legal_title to an intangible is not always viewed as being entitled to exclusive exploitation of the intangible under sec_482 see sec_1_482-4 legal owner of right to exploit is ordinarily the owner rather legal_title is a relevant factor to be considered in conjunction with the contractual rights to exploit the intangible in the particular geographic market and the economic_substance of the controlled parties’ underlying relationship see sec_1_482-4 owner may subdivide ownership via licensing to others f ii a legal owner of right to exploit is ordinarily the owner see also preamble t d c b pincite l egal ownership does not refer solely to the registered holder of the intangible applying this rationale to registration of an intangible obtaining legal_title should not be controlling with respect to ownership for purposes of sec_482 rather an action that purports to confer legal_title eg registration of a trademark within a controlled_group must be evaluated in the context of the economic_substance of the controlled-party relationship as well as any actual or implied contractual provisions that may be in effect between the parties in determining whether the first view is more appropriate ie that the u s subsidiaries continued to be the developer owners of trademark a or the holders of a long-term royalty-free right to the use thereof notwithstanding the trademark registration application examination should consider the case of medieval attractions t c memo there the tax_court evaluated the u s trademark registration of an allegedly-proprietary medieval dinner theater concept at issue in that case were a netherlands corporation engaged in business in the united_states mtnv a spanish affiliate tm and several other controlled parties the facts found by the court supported the view that mtnv had developed the medieval times intangibles during tl-n-2698-99 the period in subsequent years and the intangibles were registered under state and federal_law in the name of another controlled party manver the court analyzed the issue as follows when the intangibles became legally protected by the registration of the intangibles in and there was no consideration paid to mtnv msi c l coopers lybrand and the spanish investors were undecided as to whether manver or gatetown should hold the trademarks in their name the decision to hold the trademarks in manver’s name was not made until date when c l received a favorable tax ruling from the netherlands antilles the licensing agreements between manver and msi and manver and mdt were dated may and date several months before the final_decision to use manver was made additionally the language in the licensing agreements was almost verbatim language from a draft licensing agreement that hokanson at ll provided to the spanish investors on date the chronology shows that the trademarks could have been registered in the name of any of the entities controlled by the spanish investors the decision was driven by tax considerations and had no relation to who actually developed the intangibles the choice of which corporate entity to use occurred and the chain of possession and the subsequent licensing agreements were created after the favorable tax ruling and attempted to alter the facts to fit the tax planning medieval attractions t c memo bracketed material and emphasis added medieval attractions thus supports the view that the initial registration of a trademark by a controlled party must be viewed critically and should in any event be evaluated in the context of the controlled- party relationship a similarly critical evaluation is in order where the event in question is an application_for registration rather than registration itself in determining whether the second view is more appropriate ie that the registration application evidenced a transfer of intangible rights from the u s subsidiaries to parent examination should consider an example in the regulations that example treats the grant of a patent to a controlled party other than the developer as constituting a transfer of the intangible see sec_1_482-2 ex obtaining a patent for manufacturing formula constitutes a transfer see also temp sec_1 we have not considered whether as a matter of substantive trademark law parent’s date h application to register trademark a took effect when filed or only later when actually granted tl-n-2698-99 4t e iv ex this example would support the view that the initial registration of an intangible may be sufficient to confer tax_ownership ie subject_to payment of consideration for the transfer if examination concludes that the better construction is that the u s subsidiaries continued as the developer owners or holders of long-term rights to use trademark a then the u s registration application as well as the royalty under the formal agreement would be disregarded however if examination concludes that the substance of the transactions is better reflected by giving effect to the trademark registration application as a transfer of the intangible in tax_year b then an arm’s length consideration would be payable by parent to the u s subsidiaries see sec_1_482-4 see also sec_1_482-2 under this approach any royalties that were payable to parent in tax_year b would effectively be wholly or partially offset by consideration payable by parent in connection with the u s subsidiaries’ transfer to parent of trademark a rights it is recognized that examination’s task is made difficult by the ambiguity introduced by the prior course of conduct of the controlled parties and the belated application_for registration only at the end of tax_year b as noted where the available facts are equally consistent with one or more alternative constructions which examination may determine are the circumstances of this case then the taxpayer has effectively left the choice among the potential constructions to the service's judgement conclusion this advice has outlined the analysis which examination needs to undertake to ascertain an allocation of income with respect to trademark a as between the u s subsidiaries and parent during tax years a and b as discussed a preliminary analysis must address the status of trademark a rights during period c the object of that analysis would be to ascertain as between the u s subsidiaries and parent which was the developer owner of the rights or in the alternative whether parent should be viewed as having conveyed to the u s subsidiaries a long- term right to use trademark a to the extent the u s subsidiaries were the developer owners of note if a party uses a proprietary formula as in the regulation example without the benefit of a patent the formula may be appropriated by third parties and the developer will be without a legal remedy in contrast a trademark such a trademark a in this case may be used commercially for many years without thereby compromising the trademark or the inchoate right to seek registration in fact use in the united_states by a controlled party of a non-registered trademark provides a basis for registration by a member of the controlled_group see u s c sec_1055 therefore these considerations may suggest that a distinction should be drawn concerning the significance of a registration or an application_for registration as between patents and trademarks tl-n-2698-99 trademark rights during period c and did not make any transfer thereof to parent during that time the initial position entering tax years a and b would not require any royalty owing to parent on the other hand to the extent that parent were found to be the developer owner or to have conferred a long-term right to use trademark a a further analysis would address what would be the appropriate level if any of a royalty owing by the u s subsidiaries to parent as noted the failure of the taxpayer to define the controlled transactions consistently and without ambiguity may in effect afford the service greater latitude in determining which construction of the economic_substance best conforms to the facts developed in this case assuming examination appropriately concludes that trademark a rights belonged to the u s subsidiaries in the first instance as the developer owners during period c or appropriately determines that a long-term royalty-free right to use trademark a belonged to them then it would need to proceed to consider what significance if any should be accorded to either the entry into the formal royalty agreement in tax_year a or the application_for registration of trademark a in tax_year b in each case the issue would be whether the substance of the transactions in those years were more appropriately reflected by concluding that the u s subsidiaries had transferred trademark a rights to parent or not if the conclusion is that no transfer from the u s subsidiaries occurred then the u s registration application and the royalty under the formal agreement would be disregarded however if the conclusion is that in either tax_year a or b a transfer of trademark a rights from the u s subsidiaries to parent occurred then an arm’s length consideration would be owing from parent to the u s subsidiaries and that consideration would effectively offset in whole or in part the arm’s length royalty owing from the u s subsidiaries to parent for their continuing use of the marketing intangible in the united_states in tax_year a or b as the case may be it is recognized that examination’s task is made difficult by the ambiguity introduced for example by the prior course of conduct of the controlled parties the belated adoption of a purported formal agreement only at the end of tax_year a and the application_for trademark registration only at the end of tax_year b as noted where the available facts are equally consistent with one or more alternative constructions which examination may determine are the circumstances of this case then the taxpayer has effectively left the choice among the potential constructions to the service's judgement assuming arguendo that a transfer of trademark a rights from the u s subsidiaries to parent occurred in tax_year a or b you have not inquired and we do not consider whether such a transfer would constitute a dividend distribution of appreciated_property rights subject_to sec_311 and sec_312 with the income_tax consequences attendant thereto case development hazards and other considerations fundamental to this case is factual development concerning the respective contributions of the u s subsidiaries and parent to trademark a’s value the developer-assister_rules discussed tl-n-2698-99 above arguably only require that examination establish that the u s subsidiaries bore the largest portion of the trademark development costs including for this purpose as a cost the value of other intangible_property such as the u s subsidiaries’ pre-existing marks made available without adequate compensation however as discussed below sought to value a trademark originally owned by a u s entity that was subject_to promotional in dhl the tax_court tl-n-2698-99 expenditures by a controlled party located outside the united_states dhl international dhli the taxpayer in dhl argued that dhli’s expenditures rendered it the developer of the dhl trademark in markets outside the united_states ie the reverse scenario of the present case the court in dhl accepted the argument which the service advanced that in order to demonstrate that dhli was the developer of the trademark rights there at issue the taxpayer had the burden to come forward with evidence that dhli bore more costs than an arm’s length licensee would have borne see dhl tcmemo_1998_461 at text accompanying footnote petitioners have not shown that dhli bore more of the cost than an arm’s-length licensee would have borne since the taxpayer failed to carry that burden even though it did produce evidence that dhli incurred promotional expenditures that were significant in absolute terms the court concluded that dhl u s was the developer of the trademark within the meaning of the regulations and declined to make any adjustment for the value of expenditures made by dhli with respect to the trademark in the non-u s geographic markets as a separate matter we note that the comparable_profits_method cpm which the taxpayer used to evaluate the royalty paid to parent may not constitute the best_method pursuant to sec_1_482-1 under the cpm in most cases the tested_party will be the least complex of the controlled taxpayers and will not own valuable intangible_property or unique assets that distinguish it from potential uncontrolled comparables sec_1 b i emphasis added as noted above the u s subsidiaries owned pre-existing valuable_intangibles independent of trademark a based on the explanation provided by parent to country a tax authorities the taxpayer may attempt to argue that provided u s taxable_income net of the royalty is within the interquartile range the royalty is arm’s length there is authority contrary to such an approach see eg medieval attractions t c memo the thrust of petitioners' position is that they could pay unlimited royalties so long as they received an adequate rate of return and the reported and taxed income was an adequate rate of return by comparison to various industry standards we agree that we need not belabor or even discuss this evidence the validity of the taxpayer’s analysis may also be questionable first that analysis apparently presumes that parent is entitled to some royalty as either the owner or the developer of the u s intangible however this premise may be in doubt at least absent a prior taxable_distribution of trademark a to parent second as noted in your memorandum this analysis relies upon a proprietary database of agreements which is not subject_to verification or examination by the service this factor may reduce the reliability of the results obtained under this approach see sec_1_482-1 reliability criteria we should also make the following observation concerning the potential relevance of federal trademark law which is a complex and specialized area this case is particularly difficult because it involves the use of intangible_property within a controlled_group over a period of almost fifteen years pursuant to both informal and formal agreements tl-n-2698-99 as noted we have not considered whether any transfer of trademark a rights from the u s subsidiaries to parent would constitute a dividend of appreciated_property triggering gain taxable to the u s subsidiaries as well as liability for a u s dividend withholding_tax see generally sec_311 sec_312 sec_1442 162_f3d_1236 9th cir if you wish to explore this issue we would suggest coordination with cc dom corp as well as consideration of seeking additional field_service_advice issues might include whether property for purposes of sec_311 is limited to property concepts under non-tax law or whether property for that purpose might include rights which the service is authorized to determine to exist between controlled parties under sec_482 if you have any additional questions please contact branch at __________________________________ anne p shelburne assistant to branch chief branch associate chief_counsel international
